UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                         _______________________

                               No. 98-41060
                             Summary Calendar
                         _______________________


                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                  versus

        BALDOMERO CABRERA-CAPETILLO, also known as Baldomero
     Cabrera-Cabito, also known as Baldomero Cabrera-Cabitillo,

                                                       Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (M-97-CR-349-1)
_________________________________________________________________

                            November 16, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

           Appellant is serving a sentence for illegal entry after

having been previously deported.      8 U.S.C. § 1326(a).         On appeal,

he   challenges   a   16-level   increase   to   his    offense   level   for

sentencing purposes, but we conclude that even if the district

court erred on this point, the error did not affect Cabrera-

Capetillo’s sentence.




       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          Applying      the   16-level      increase     required   by   section

2L1.2(b)(1)(A)    for     deportation       after   an   “aggravated     felony”

conviction, the PSR recommended a total adjusted offense level of

23.   Combined     with    appellant’s       criminal    history    score,   the

guideline sentencing range was 70-87 months.              Cabrera objected to

the PSR, challenging the 16-level increase, as he contended that a

prior conviction for transporting illegal aliens within the United

States did not constitute an aggravated felony.

          At     sentencing,    the     district       court   disagreed     with

Cabrera’s legal argument, but he granted a substantial downward

departure pursuant to section 2L1.2 Comment (n.5), and imposed an

18-month term of imprisonment.

          The important point for our purposes is this: if Cabrera

had been sentenced according to the guidelines without the 16-level

increase, his sentencing range would have been 18-24 months.                 The

district court thus imposed the sentence at the low end of the

guidelines even without treating his previous conviction as an

“aggravated felony.”      The effect of the district court’s sentence

is the same as if the 16-level increase had never been added.

          The Supreme Court holds that we need not reverse a

sentence if we determine that the district court would have imposed

the same sentence anyway.        Williams v. United States, ____ U.S.

____, 112 S.Ct. 1112, 1120 (1992).           Appellant speculates that the

district court might choose to depart downward even from the 18-

month sentence, were that the low end of the applicable guidelines.

On the record before us -- which indicates repeated illegal entries


                                        2
within a short period of time -- there is no basis for such

speculation   or   for   the   wasted       judicial    effort   that   would   be

entailed by a remand.

            Accordingly,   the   judgment       of     the   district   court   is

AFFIRMED.




                                        3